 Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 1 of 18 Pageid#: 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION



IN THE MATTER OF THE SEARCH
OF INFORMATION ASSOCIATED
WITH:

FACEBOOK USER ID NAME                                         5:21mj00015
                                                   Case No. _______________
“STEPHEN PURKS”/USER ID
“100022782518174”

THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC.



                            AFFIDAVIT IN SUPPORT OF
                      APPLICATIONS FOR SEARCH WARRANTS

       I, Thomas F. Hickey, being first duly sworn, hereby depose and state as follows:


                    INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook User ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California, which is located in the Northern District of

California. The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Facebook to disclose to the

government records and other information in its possession pertaining to the subscriber or

customer associated with the following account:

       (1) User ID “Stephen Purks” and user identification account number 100022782518174,
 Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 2 of 18 Pageid#: 9




hereafter referred to as SUBJECT ACCOUNT

       2.      I have been a Special Agent with the United States Drug Enforcement

Administration (DEA) since February 1999. I am currently assigned to Enforcement Group 49,

Winchester Resident Office, of the DEA Washington Division Office and am co-located with the

Northwest Virginia Regional Drug and Gang Task Force (NWVRDGTF). I have received

training in all areas of narcotics investigations including search and seizure laws and statutes

pertaining to enforcement of the Controlled Substances Act. Since becoming a federal law

enforcement officer in 1992, I have either conducted or assisted other law enforcement officers

in conducting numerous narcotics investigations that have resulted in the arrest and conviction of

numerous individuals.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and documents. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 21 U.S.C. § 846 and 21 U.S.C. § 841(a) have

been committed by STEPHEN PURKS. There is also probable cause to search the information

described in Attachment A for evidence of these crimes, as described in Attachment B.

                                      PROBABLE CAUSE

       5.      I have participated in the investigation of the drug trafficking activities involving

APRIL MOSLEY, ASHLYN GATES, CATHERINE REC, JESSICA GROTE, STEPHEN

PURKS, and others both known and unknown to the investigation. During this joint DEA and

NWVRDGTF investigation, law enforcement determined that this drug trafficking organization


                                                 2
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 3 of 18 Pageid#: 10




is a network of methamphetamine distributors residing and operating in Virginia and West

Virginia, supplied by conspirators in Florida.

       6.       During this investigation, your Affiant has developed information to believe

that STEPHEN PURKS used the SUBJECT ACCOUNT to communicate with individuals for

the purpose of engaging in drug trafficking.

       7.      In or around September 2020, the NWVRDGTF and the DEA identified

ASHLYN GATES as a source of supply for methamphetamine in the Winchester, Virginia area.

Source information indicated GATES was supplied through sources in Florida via the U.S.

mail. A postal inspector with the U.S. Postal Inspection Service was able to track a package to

GATES and, pursuant to a federal warrant obtained in the Eastern District of Virginia, seize and

search the package at an U.S. Postal Service facility in Dulles, Virginia in September 2020.

Among other items, the package contained approximately 1 ounce of a white, rocklike

substance. The substance was sent to the DEA Mid-Atlantic Laboratory and was found to be

27.813 grams of methamphetamine.

       8.      In the meantime, the NWVRDGTF developed a Confidential Source (“CS-1”)

that was able to arrange a controlled purchase of methamphetamine from GATES in September

2020. (CS-1 began serving as a confidential source with the NWVRDGTF after he/she was

charged with Possession with the Intent to Distribute Methamphetamine with the understanding

that such effort with help him/her with his/her state criminal charges. CS-1 was interviewed as

to his/her involvement with GATES and provided information against his/her penal interest.

This information has been corroborated through this investigation.) While arranging the deal,

GATES advised CS-1 that she was sending another person to complete the transaction. CS-1

purchased $100 of suspected methamphetamine from GATES’s co-conspirator on September

                                                 3
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 4 of 18 Pageid#: 11




16, 2020. This transaction was arranged through the use of Facebook Messenger.

          9.    In September 2020, the NWVRDGTF developed a second Confidential Source

(“CS-2”), who provided information regarding GATES and stated he/she was able to purchase

methamphetamine from GATES. (CS-2 was approached by NWVRDGTF officers regarding

his/her involvement with the distribution of methamphetamine and GATES, and provided

information against his/her penal interest. This information has been corroborated through this

investigation. In addition, CS-2 admitted to having a prescription for medicinal marijuana and

possessed marijuana while he/she has interactions with the NWVRDGTF.)             Specifically,

among other statements, CS-2 advised law enforcement that GATES was located at the Holiday

Inn Express Room #320, in Stephens City, Virginia, and had roughly 1/2 ounce of

methamphetamine inside the hotel room that was just mailed to her from Florida. Working with

law enforcement, CS-2 then purchased ¼ ounce of suspected methamphetamine for $300.00

from GATES. The substance was sent to the DEA Mid-Atlantic Laboratory and was found to

be 7.118 grams of methamphetamine.

          10.   Some of the communications with GATES occurred using Facebook Messenger.

Law enforcement obtained a state search warrant for GATES’s Facebook account. Information

during the time period of May 1, 2020 through October 19, 2020 relating to GATES’s account

was subsequently released by Facebook to law enforcement. I have reviewed some of the

materials provided by Facebook and have observed multiple drug-related conversations and

photographs, to include photographs of receipts of U.S. Postal Service (“USPS”) transactions,

which, based on the conversations, appear to be shipments of methamphetamine to GATES and

others.




                                               4
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 5 of 18 Pageid#: 12




       11.    In January 2021, the NWVRDGTF and DEA developed a third Confidential

Source (“CS-3”), who provided information regarding GATES and APRIL MOSLEY. CS-3

stated s/he was able to purchase methamphetamine from APRIL MOSLEY.               (CS-3 was

approached by DEA and NWVRDGTF officers regarding his/her involvement with the

distribution of methamphetamine and provided information against his/her penal interest. This

information has been corroborated through this investigation.)     Specifically, among other

statements, CS-3 advised law enforcement that MOSLEY lives in Florida and ships the

methamphetamine to Virginia.

       12.    Through law enforcement’s review of GATES’s Facebook account, MOSLEY

was identified as a coconspirator and one of the Florida-based methamphetamine sources of

supply for GATES and at least one other individual. I have reviewed some of the materials

provided by Facebook and have observed multiple drug-related conversations between GATES

and MOSLEY. For example, in May 2020 MOSLEY informed GATES that she just left the

post office and that GATES should have the package no later than Tuesday, which GATES

acknowledged. MOSLEY provided a USPS tracking number in this exchange. There are

several more exchanges similar to this one throughout GATES’s Facebook Messenger account.

In other exchanges, MOSLEY confirmed her cellphone number, and, in another, her home

address in Florida so that GATES could send her “molly,” which is a slang term for the

controlled substance MDMA.

       13.    There are also multiple Facebook Messenger exchanges between the two

regarding GATES sending money to MOSLEY via PayPal and Cash App money transfer

applications to pay for suspected methamphetamine.

       14.    On February 5, 2021, law enforcement obtained a federal search warrant for

                                              5
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 6 of 18 Pageid#: 13




MOSLEY’s Facebook account. Information during the time period of September 2009 through

February 2021 relating to MOSLEY’s account was subsequently released by Facebook to law

enforcement. I have reviewed some of the materials provided by Facebook and have observed

multiple drug-related conversations and photographs, to include photographs of what appears to

be crystal methamphetamine, which, based on the conversations, appear to be shipments of

methamphetamine to MOSLEY at the direction of PURKS and others.

       15.     Through law enforcement’s review of MOSLEY’s Facebook account, PURKS

was identified as a coconspirator and the Florida-based methamphetamine source of supply for

MOSLEY, GATES, and at least one other individual. I have reviewed some of the materials

provided by Facebook and have observed multiple drug-related conversations between

MOSLEY and PURKS. For example, in December 2020 PURKS sent several photographs of

crystal methamphetamine and screenshots of crystal methamphetamine in a group chat with his

daughter and MOSLEY. In turn, MOSLEY asked him why he was sending those photographs

in the group chat. I have seen multiple messages with MOSLEY and PURKS via Facebook

Messenger where MOSLEY is advising PURKS that a buyer has sent a payment to them for

drugs. I have seen Facebook Messenger conversations between the two where PURKS instructs

MOSLEY to send more methamphetamine.

       16.     In a series of Facebook Messenger contact between MOSLEY and PURKS

(using the SUBJECT ACCOUNT) on November 9, 2020, MOSLEY advised that a

methamphetamine buyer sent money and requested additional methamphetamine. PURKS

asked MOSLEY if she knew if “sis did that today” to which MOSLEY replied “Yep. She did.

I already sent Cat the tracking #/”.

       17.     I have seen a Facebook Messenger thread between April MOSLEY and the

                                              6
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 7 of 18 Pageid#: 14




SUBJECT ACCOUNT dated November 10, 2020 where MOSLEY sends PURKS a

screenshot of a USPS tracking notice that shows a parcel is ready for pickup. MOSLEY asks

PURKS, “What the hell.” PURKS replies that he does not know what that is about and instructs

MOSLEY “don’t go get shit.” MOSLEY advises that she did not go get it and “Cat text me.

She has a problem too. No I didn’t. Its not in my name anyways.” Approximately a half hour

later MOSLEY advised that now the tracking app shows the parcel has been delivered.

MOSLEY confirms receipt of the parcel later that evening. In a Facebook Messenger post with

the SUBJECT ACCOUNT, MOSELY advised PURKS “So I got 8 here an Cat got the 1 that

woulda made 9.” MOSLEY later advised PURKS that “All that came to the house weighed

out.”    Your affiant believes the “9” MOSLEY references is 9 ounces of crystal

methamphetamine.

        18.       There are also multiple Facebook Messenger exchanges between the SUBJECT

ACCOUNT and MOSLEY regarding payments to MOSLEY via PayPal and Cash App money

transfer applications to pay for suspected methamphetamine.

        19.       On March 14, 2021, a preservation request was submitted to Facebook for the

SUBJECT ACCOUNT.

                             INFORMATION ABOUT FACEBOOK

        20.       Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.




                                                 7
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 8 of 18 Pageid#: 15




       21.     Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers (for password retrieval), physical address (including city, state,

and zip code), telephone numbers, screen names, websites, and other personal identifiers.

Facebook also assigns a user identification number to each account.

       22.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       23.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       24.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their


                                                8
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 9 of 18 Pageid#: 16




whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user’s profile page also includes a “Wall,” which is a space where the user

and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

       25.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

user’s account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       26.     Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such comments are

typically associated with a specific posting or item on the profile. In addition, Facebook has a

chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.    If a Facebook user does not want to interact with


                                                9
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 10 of 18 Pageid#: 17




another user on Facebook, the first user can “block” the second user from seeing his or her

account.

       27.     Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

       28.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       29.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       30.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       31.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access

or use of that application may appear on the user’s profile page.

       32.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a


                                                10
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 11 of 18 Pageid#: 18




Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       33.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       34.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data retained

by Facebook, can indicate who has used or controlled the Facebook account.              This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a

search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and tagged photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Facebook account at a relevant time.

Further, Facebook account activity can show how and when the account was accessed or used.

For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from which


                                                11
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 12 of 18 Pageid#: 19




users access their accounts along with the time and date. By determining the physical location

associated with the logged IP addresses, investigators can understand the chronological and

geographic context of the account access and use relating to the crime under investigation. Such

information allows investigators to understand the geographic and chronological context of

Facebook access, use, and events relating to the crime under investigation.        Additionally,

Facebook builds geo-location into some of its services. Geo-location allows, for example, users

to “tag” their location in posts and Facebook “friends” to locate each other. This geographic and

timeline information may tend to either inculpate or exculpate the Facebook account owner.

Last, Facebook account activity may provide relevant insight into the Facebook account owner’s

state of mind as it relates to the offense under investigation. For example, information on the

Facebook account may indicate the owner’s motive and intent to commit a crime (e.g.,

information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law enforcement).

       35.    Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

       36.    In my training and experience, because of the ubiquity of Facebook and the

privacy and convenience of its Messenger application, which can be used on different types of

cellphone devices, an increasing number of drug traffickers are using Facebook Messenger to

communicate regarding drug trafficking.       Here, MOSLEY communicated consistently and

repeatedly with PURKS (and others) through her Facebook account regarding the operations of

the drug trafficking operation under investigation. There is probable cause to believe that


                                               12
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 13 of 18 Pageid#: 20




PURKS used the SUBJECT ACCOUNT to communicate with individuals regarding the

distribution of drugs and that such communications could lead to additional evidence as well as

the identification of additional conspirators.

             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       37.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), and Rule 41 of the

Federal Rules of Criminal Procedure by using the warrant to require Facebook to disclose to the

government copies of the records and other information (including the content of

communications) particularly described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons will review

that information to locate the items described in Section II of Attachment B.

                                          CONCLUSION

       38.     Based on the forgoing, I request that the Court issue the proposed search warrant.

       39.     This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A). Specifically, the Court is a court that “has jurisdiction over the offense being

investigated.” 18 U.S.C. § 2711(3)(A)(i).

       40.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.




                                                 13
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 14 of 18 Pageid#: 21




                                             OATH

       The information in this affidavit is true to the best of my knowledge and belief.


       Respectfully submitted,

       /s/Thomas F. Hickey
       Thomas F. Hickey
       Special Agent
       Drug Enforcement Administration


Received by reliable electronic means and sworn and attested to by telephone on March 19th,
2021.


JOEL
 OEL
  EL
  ELCC.. HOPPE
UNITED STATES MAGISTRATE JUDGE
                         JUDG




                                               14
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 15 of 18 Pageid#: 22




                                    ATTACHMENT A

Property to Be Searched

       This warrant applies to information associated with the Facebook user ID “Stephen

Purks” and user identification account number 100022782518174 (“SUBJECT ACCOUNT”),

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

company headquartered in Menlo Park, California.




                                             1
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 16 of 18 Pageid#: 23




                                       ATTACHMENT B

Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), including any messages, records, files, logs,

or information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including full name, user
               identification number, birth date, gender, contact e-mail addresses, Facebook
               passwords, Facebook security questions and answers, physical address (including
               city, state, and zip code), telephone numbers, screen names, websites, and other
               personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user’s posts
               and other Facebook activities;

       (c)     All photos and videos uploaded by those user IDs and all photos and videos
               uploaded by any user that have that user tagged in them;

       (d)     All profile information; News Feed information; status updates; links to videos,
               photographs, articles, and other items; Notes; Wall postings; friend lists, including
               the friends’ Facebook user identification numbers; groups and networks of which
               the user is a member, including the groups’ Facebook group identification
               numbers; future and past event postings; rejected “Friend” requests; comments;
               gifts; pokes; tags; and information about the user’s access and use of Facebook
               applications;

       (e)     All other records of communications and messages made or received by the user,
               including all private messages, chat history, video calling history, and pending
               “Friend” requests;

       (f)     All “check ins” and other location information;

       (g)     All IP logs, including all records of the IP addresses that logged into the account;

       (h)     All records of the account’s usage of the “Like” feature, including all Facebook
               posts and all non-Facebook webpages and content that the user has “liked”;

                                                 1
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 17 of 18 Pageid#: 24




       (i)      All information about the Facebook pages that the account is or was a “fan” of;

       (j)      All past and present lists of friends created by the account;

       (k)      All records of Facebook searches performed by the account;

       (l)      All information about the user’s access and use of Facebook Marketplace;

       (m)      The types of service utilized by the user;

       (n)      The length of service (including start date) and the means and source of any
                payments associated with the service (including any credit card or bank account
                number);

       (o)      All privacy settings and other account settings, including privacy settings for
                individual Facebook posts and activities, and all records showing which Facebook
                users have been blocked by the account;

       (p)      All records pertaining to communications between Facebook and any person
                regarding the user or the user’s Facebook account, including contacts with support
                services and records of actions taken.

II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of violations of 21 U.S.C. § 841 involving STEPHEN PURKS and

others, including information pertaining to the following matters:

             (a) Evidence of drug distribution by STEPHEN PURKS, APRIL MOSLEY,
                 ASHLYN GATES, and/or others;

             (b) Evidence indicating how and when the Facebook account was accessed or used,
                 to determine the chronological and geographic context of account access, use, and
                 events relating to the crime under investigation and to the Facebook account
                 owner;

             (c) Evidence indicating the Facebook account owner’s state of mind as it relates to
                 the crime under investigation;

             (d) The identity of the person(s) who created or used the user ID, including records
                 that help reveal the whereabouts of such person(s); and

             (e) The identity of the person(s) who communicated with the user ID about matters
                 relating to drug distribution, including records that help reveal their whereabouts.



                                                   2
Case 5:21-mj-00015-JCH Document 5-1 Filed 03/19/21 Page 18 of 18 Pageid#: 25




            CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
           RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)


       I, _________________________________, attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by Facebook, and my official

title is _____________________________. I am a custodian of records for Facebook. I state

that each of the records attached hereto is the original record or a true duplicate of the original

record in the custody of Facebook, and that I am the custodian of the attached records consisting

of __________ (pages/CDs/kilobytes). I further state that:


a.     all records attached to this certificate were made at or near the time of the occurrence of

the matter set forth, by, or from information transmitted by, a person with knowledge of those

matters;


b.     such records were kept in the ordinary course of a regularly conducted business activity

of Facebook; and


c.     such records were made by Facebook as a regular practice.


       I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.




Date                                  Signature
